Per KENNEDY, J.:
R.S.T.T.A.N. Hisatake, Inc., a defunct corporation, and its principals, Anthony and Sonja Hisatake, appeal the trial division's denial of a motion for an order in aid of judgment. We affirm.
The facts are not in dispute. Dullabhbhai Patel sold Hisatake goods worth approximately $36,GOO. As security" for the purchase price, Hisatake executed a promissory note and a chattel mortgage. Hisatake failed to make the required payments, and Patel sued to enforce the security provisions. Hisatake failed to respond, and the trial division entered a default judgment for Patel. As Patel began foreclosure proceedings. *100however, Hisatake moved for an order in aid of judgment, claiming dire financial circumstances. After a hearing the trial division denied the motion.
A.S.C.A. §' 43.1501 describes the order in aid of judgment. In pertinent part, it provides that:
(a) At any time after the entry of judgment for the payment of money by one party to another and before the judgment has been satisfied in full, either party may apply to the court for an order in aid of judgment.
<b) Upon such application or upon its own motion, the court . . . may hold a hearing on the question of the debtor's ability to pay and determine the fastest manner in which the debtor can reasonably pay the judgment.
(c) in making this determination, the court shall allow the debtor to retain such property and such portion of his income as may be necessary to provide the reasonable living requirements of the debtor and his dependents. . . .
In the absence of a bankruptcy statute, 3 1501 provides essential relief for debtors and their families, and the trial court should use the full reach of its equitable powers as necessary and appropriate to effect the statutory protection. The action here, however, was not to execute a money judgment but to foreclose a chattel mortgage, and the statute cannot be used to defeat a creditor's security interest in identified property. If such foreclosures were barred, the statute would defeat legitimate security interests recognized by the legislature in other statutory provisions. See A.S.C.A. §§ 37.1002, 37.1103.
The mortgage here was on the chattel interest in a house and not on its land, and there is no prohibited alienation by allowing the foreclosure.
The judgment is AFFIRMED.